Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Diane Covello on 5/31/2022.

The application has been amended as follows: 

Claim 1 is amended as follows: “A support. . .support comprising:” is replaced with “an Assembly, comprising:”; in line 4, “forearm” is replaced with “limb”; in line 5, “and a” is replaced with “a”; in line 7, before the “;” is added the phrase “, and a fastener to support the band surrounding the user’s limb”; in line 11, “opening” is replaced with “sleeve having two open ends, the sleeve”, and “to support” is replaced with “to surround and support”; in line 14, “forearm” is replaced with “limb, and a cord positioned in the cordholder”.

Claims 2-4, 11, 13-15, 17, 19, 22-23,  are amended as follows: in line 1, “support” is replaced with “assembly”. 

Claim 6 is cancelled.

Claim 8 is amended as follows: in line 1, “support” is replaced with “assembly”; in line 2, before “the first end portion”, add the phrase “fastener includes a first closure mechanism formed on the first end portion” and in lines 2-3 delete “comprises a first closure mechanism”.

Claim 9 is replaced with the following claim: “9. The assembly of claim 8 wherein the band includes an intermediate portion, and the fastener includes a mating closure mechanism formed on the intermediate portion to which the first closure mechanism may fasten.”

Claim 10 is replaced with the following claim: “10. The assembly of claim 8 wherein the fastener includes a mating closure mechanism on the second end portion to which the first closure mechanism may fasten.”

Claim 12 is amended as follows: in line 1, “support” is replaced with “assembly”; in line 3, “forearm” is replaced with “limbs”.

Claim 18 is replaced with the following claim: “18. An assembly, comprising: 
a band having an interior surface configured to surround and contact at least a portion of a user’s forearm, and an opposite outer surface, the band further including a distal end portion, a proximal end portion, a central longitudinal axis extending from the distal end portion to the proximal end portion, and a fastener to support the band surrounding the user’s forearm, the interior surface of the band having an exterior layer comprising a coating of a thermosetting or thermoplastic polymer with a static coefficient of friction when dry between 0.8 to 1.2 μs to achieve grip against the user’s forearm; and 
a cordholder attached to the band, the cordholder having a length in the range of 8 cm to 21 cm and extending diagonally relative to the central longitudinal axis of the band, and a width, the cordholder and band forming an elongated cord-receiving sleeve having two open ends, the sleeve configured to surround and support a cord utilizing the length of the cordholder rather than the width, and
a cord positioned in the cordholder.”

Claim 24 is replaced with the following claim: “24. An assembly, comprising: 

a hand-operated device including a cord with a longitudinal axis,

a support for the hand-operated device, the support comprising:
a band having an inner surface surrounding and contacting at least a portion of a user’s forearm, and an opposite outer surface, the band further including a distal end portion, a proximal end portion, 
a cordholder attached to the band, the cordholder comprising a sleeve having two open ends and having a length in the range of 8 cm to 21 cm, and a width, the sleeve extending diagonally relative to the central longitudinal axis of the band, the cordholder securing the cord along the band utilizing the length of the cordholder rather than the width in order to reduce strain on a wrist of the user.”  

Claim 25 is amended as follows: in line 3, “a a” is replaced with “a”.

Allowable Subject Matter
Claims 1-4, 8-15, 17-19, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent #10,062,364 discloses a similar sleevelike holding structure capable of holding a cord, but lacks the fastener as recited in the amended claims and is a drumstick holder and it would not have been obvious to use it to hold a cord; U.S. Patent #1,482,647 discloses a pencil holder with a similar sleeve angled relative to a limb circling band, but there is insufficient motivation to use it to hold a cord; U.S. Patent #5,901,930 discloses a similar user arm mounted band for securing a cord, but the cordholder is not a sleeve and is not sized as claimed; U.S. Patent #6,419,660 discloses a somewhat similar cordholder sleeve mounted to a limb that looks approximately the correct size, but it is not angled and the structure is not capable of surrounding the limb as claimed; additionally, there is insufficient motivation based on the current art of record to modify the prior art to arrive at the claimed invention. It is noted that The mere fact that all individual aspects were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734